19-10926-tmd
          CaseDoc#105-1
               1:19-mc-00459-JPO
                         Filed 10/18/19
                                    Document
                                        Entered
                                              1 10/18/19
                                                 Filed 10/10/19
                                                         10:54:22Page
                                                                   Exhibit
                                                                      1 of A
                                                                           1 Pg 1 of 40



                          IN THE UNITED STATED DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

  In re Orly Genger,
                                                          Case No. 19-mc-459
                       Debtor.
                                                          Underlying Case No. from U.S.
                                                          Bankruptcy Court for the Western
                                                          District of Texas: 19-bk-10926-TMD


        PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil

 Procedure, upon the accompanying Memorandum of Law in Support of Non-Party Creditor

 KBT’s Motion to Quash Subpoena and the exhibit thereto, non-party Kasowitz Benson Torres

 LLP will move this Court, the United States District Court for the Southern District of New

 York, at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York,

 NY 10007-1312, at a time and date to be determined by the Court, for an Order quashing the

 subpoena dated September 27, 2019.


 Dated: New York, NY
        October 10, 2019

                                               KASOWITZ BENSON TORRES LLP


                                               By: /s/ Michael Paul Bowen
                                               Michael Paul Bowen
                                               Andrew R. Kurland
                                               1633 Broadway
                                               New York, New York 10019
                                               mbowen@kasowitz.com
                                               Tel.: 212-506-1700
                                               Fax: 212-506-1800

                                               Counsel for Kasowitz Benson Torres LLP




                                          Exhibit A
19-10926-tmd
          CaseDoc#105-1
               1:19-mc-00459-JPO
                         Filed 10/18/19
                                    Document
                                        Entered
                                              2 10/18/19
                                                 Filed 10/10/19
                                                         10:54:22Page
                                                                   Exhibit
                                                                      1 of A
                                                                           5 Pg 2 of 40



                          IN THE UNITED STATED DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

  In re Orly Genger,
                                                            Case No. 19-mc-459
                       Debtor.
                                                            Underlying Case No. from U.S.
                                                            Bankruptcy Court for the Western
                                                            District of Texas: 19-bk-10926-TMD


                     MEMORANDUM OF LAW IN SUPPORT OF
             NON-PARTY CREDITOR KBT’S MOTION TO QUASH SUBPOENA

        Kasowitz Benson Torres LLP (“KBT”), a creditor in the bankruptcy proceeding pending

 in the Western District of Texas captioned In re Orly Genger, Case No. 19-bk-10926-TMD,

 brings this miscellaneous proceeding to quash a subpoena, dated September 27, 2019 (the “KBT

 Subpoena,” copy attached hereto as Ex. A) issued by Sagi Genger (“Sagi”), and respectfully

 states as follows:

        1.      In the underlying Chapter 7 bankruptcy, initiated by the filing of a voluntary

 petition on July 12, 2019, Sagi issued the KBT Subpoena seeking a representative of the law firm

 to appear for a deposition in New York on October 11, 2019. At no time did Sagi make any

 efforts to discuss a reasonable time and place for this deposition or make any effort to

 accommodate KBT or the other interested parties in this bankruptcy, including the debtor and

 numerous other creditors, in order to find a mutually agreeable time and location for the

 deposition. In addition, the KBT Subpoena is grossly overbroad and unduly burdensome. It

 requires KBT to designate one or more spokespersons to address “The Subject Matters

 Addressed in the Attached Motion to Dismiss and authentication of the exhibits cited therein.”

 Ex. A, at p. 1 (under heading “Testimony”). The attached 27-page motion covers a sprawling

 range of matters and multiple other lawsuits involving the debtor and Sagi and 35 exhibits, a




                                           Exhibit A
19-10926-tmd
          CaseDoc#105-1
               1:19-mc-00459-JPO
                         Filed 10/18/19
                                    Document
                                        Entered
                                              2 10/18/19
                                                 Filed 10/10/19
                                                         10:54:22Page
                                                                   Exhibit
                                                                      2 of A
                                                                           5 Pg 3 of 40



 number of which are entire deposition transcripts that, again, cover a wide range of topics. One

 of the exhibits, moreover, is the entire deposition testimony of KBT taken in 2018 by Sagi. See

 KBT Subp. at p. 9, Ex. M.

         2.         KBT requests that the KBT Subpoena be quashed in its entirety on the ground that

 it is so overly broad and unreasonably burdensome that it fails to comply with the requirements

 of the applicable federal procedural rules. The subpoena should also be quashed because Sagi’s

 counsel failed to comply with local rules requiring good faith efforts to confer with all interested

 parties to designate a mutually-agreeable time and location for the deposition.

                                            ARGUMENT

         3.         Rule 45 and Rule 30(b)(6) of the Federal Rules of Civil Procedure (incorporated

 by Rule 9014(c) and Rule 9016 of the Federal Rules of Bankruptcy Procedure) provide that, “in

 its notice or subpoena” to a “corporation, partnership or association,” the requesting party (here,

 Sagi) “must describe with reasonable particularity the matters for examination.” Fed. R. Civ. P.

 30(b)(6). The KBT Subpoena, on its face, fails to comply with this basic requirement. It does

 not specify any particular topics for examination and certainly none “with reasonable

 particularity,” as required. See Innomed Labs, LLC v. Alza Corp., 211 F.R.D. 237, 240

 (S.D.N.Y. 2002) (quashing subpoena for failure to specify topics with sufficient particularity).

 See also BlackRock Allocation Target Shares: Series S Portfolio v. Wells Fargo Bank, Nat’l

 Ass’n, No. 14-cv-10067, 2017 WL 3610511, at *11 (S.D.N.Y. Aug. 21, 2017) (“An overly broad

 Rule 30(b)(6) subpoena notice subjects the noticed party to an impossible task, because, where it

 is not possible to identify the outer limits of the areas of inquiry noticed, compliant designation is

 not feasible.”).




                                                    2
                                              Exhibit A
19-10926-tmd
          CaseDoc#105-1  Filed 10/18/19
               1:19-mc-00459-JPO        Entered
                                    Document  2 10/18/19 10:54:22Page
                                                 Filed 10/10/19    Exhibit
                                                                      3 of A
                                                                           5 Pg 4 of 40



        4.      While attaching a document to a subpoena may satisfy this requirement in cases

 where the document is the topic (e.g., when the entity to be deposed created or issued the

 attached document), that is not this case. Here, the document is a wide-ranging screed, some of

 which at least facially pertains to KBT and the bulk of which does not. In all events, the burden

 is on the party issuing the subpoena to make it “reasonably” clear what the topics are; it should

 not be left up to guesswork by the subpoenaed party, as Sagi did here. This lack of clarity is

 worse in this case since KBT was deposed by Sagi just last year, in October 2018, and the

 attachment to the KBT Subpoena refers to that prior deposition, suggesting that it is included

 within the scope of the subpoena. The KBT Subpoena is thus either wholly repetitive and,

 therefore, unduly burdensome and prohibited under the rules, see Fed. R. Civ. P. 45(d)(1), or

 Sagi is required at a minimum to delineate what additional nonrepetitive topics are on the table.

        4.      In addition to this fundamental error and violation of the applicable rules, Sagi’s

 counsel undertook no good faith effort to meet and confer with KBT or any of the other

 interested parties in the bankruptcy to select a mutually convenient date (or at minimum the least

 inconvenient date) and location for this deposition. In modern practice, both before this Court

 and the Texas court, this is common courtesy and best practices, and, for many courts, it is

 mandatory. Sagi’s failure to accord his fellow law practitioners this basic professional courtesy

 is an additional reason to quash the KBT Subpoena as it stands.

        5.      Finally, under the federal rules, this Court may transfer this motion to quash to be

 decided by the issuing Court (in this case, the U.S. Bankruptcy Court for the Western District of

 Texas) if KBT consents or if this Court finds “exceptional circumstances.” Fed. R. Civ. P. 45(f).

 Here, KBT consents to the transfer and there are also exceptional circumstances. First, the

 subject of the subpoena at issue is in aid of and involves a motion to dismiss the Texas




                                                  3
                                           Exhibit A
19-10926-tmd
          CaseDoc#105-1
               1:19-mc-00459-JPO
                         Filed 10/18/19
                                    Document
                                        Entered
                                              2 10/18/19
                                                 Filed 10/10/19
                                                         10:54:22Page
                                                                   Exhibit
                                                                      4 of A
                                                                           5 Pg 5 of 40



 bankruptcy (which is attached to the KBT Subpoena), which motion is pending a full hearing in

 that “issuing” court. Second, Sagi has issued numerous subpoenas in that Texas proceeding,

 many of which are subject to pending motions to quash or for a protective order, which motions

 are also pending before the issuing court.

                                          CONCLUSION


         WHEREFORE, KBT’s motion to quash the KBT Subpoena should be granted in its

 entirety.

 Dated: New York, New York
        October 10, 2019
                                                 Respectfully submitted,

                                                 KASOWITZ BENSON TORRES LLP


                                                 By: /s/ Michael Paul Bowen
                                                    Michael Paul Bowen
                                                    Andrew R. Kurland
                                                    1633 Broadway
                                                    New York, New York 10019
                                                    mbowen@kasowitz.com
                                                    Tel.: 212-506-1700
                                                    Fax: 212-506-1800

                                                 Counsel for non-party
                                                 Kasowitz Benson Torres LLP




                                                  4
                                              Exhibit A
          CaseDoc#105-1
19-10926-tmd   1:19-mc-00459-JPO    Document
                         Filed 10/18/19       2 10/18/19
                                        Entered  Filed 10/10/19
                                                         10:54:22Page 5 of A
                                                                   Exhibit 5 Pg 6 of 40




                                  CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served by email on the
  counsel for the issuing party, listed below.

                                               /s/ Michael Paul Bowen


John Dellaportas
Emmet, Marvin & Martin, LLP
120 Broadway
New York, New York 10271
Email: JDellaportas@EMMETMARVIN.COM

Counsel for Sagi Genger




                                           Exhibit A
19-10926-tmd
        Case 1:19-mc-00459-JPO
             Doc#105-1 Filed 10/18/19
                                 Document
                                      Entered
                                           2-1 10/18/19
                                                Filed 10/10/19
                                                        10:54:22Page
                                                                  Exhibit
                                                                     1 ofA34Pg 7 of 40




                     EXHIBIT A




                                    Exhibit A
                 Case 1:19-mc-00459-JPO
         19-10926-tmd                     Document
                      Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                               Entered   Filed 10/10/19
                                                                 10:54:22Page 2 ofA34Pg 8 of 40
                                                                           Exhibit
82560 (Forrn 2560   -   Subpoena to   Testilv at   a DeDositiotl ln a Bankruptcy Case or Adversarv Proceedinp.) ( I 2/l 5)


                                             UNnpo Srarr,s BaNTnUPTCY Counr
                                          Western                                       District of                Texas

In re               Orly Genger
                                           Debtor
                                                                                                  Case   No.      19-10926-TMD
          (Complete if issued in an adtersary proceeding)
                                                                                                                    7
                                                                                                  Chapter

                                          Plaintiff
                                                                                                  Adv. Proc. No

                                        Defendant


                                              SUBPOENA TO TESTIFY AT A DEPOSITION
                                       IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  To:     Kasowitz, Benson, Torres LLP, 1633 Broadwav, NewYork, NY 10019
                                                 (Name of person to whom the subpoena is directed)


  fi   Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to
  be taken in this bankruptcy case (or adversary proceeding). If you are an organization, you must designate olle or more
  officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
  matters, or those set forlh in an attachment:
  The Subj ect Matters Addressed in the Attached Motion to Dismiss, and authentication of the exhibits cited therein
  PLACE                                                                                                                      DATE AND TIME
   Emmet, Marvin & Martin LLP, 120 Broadway 32nd Floor, New York, NY 1027'1
                                                                                                                             October 11,2019 at 9:00 AM

  The deposition          will   be recorded by this method


  f   Production: You, or your representatives, must also bring with you to the deposition the following documents,
  electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the rnaterial


           The following provisions of Fed. R. Civ. P, 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
   attached - Rule 45(c), relating to the place ofcompliance; Rule 45(d), relating to your protection as a person subject to a
   subpoena; ald Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential conseqllences ofnot
   doing so.

   Date : Qeg!9rnq9!4;lq1 e
                                           CLERK OF COURT

                                                                                                  OR

                                           Signature of Clerk or DeputY Clerk                                     Attorney's,signatttre



   The name, address, email address, and telephone number of the attomey representing (nante of party)
   Sagi Genger                        , who issues or requests this subpoena, are
   John Dellaportas, Emmet, Marvin & martin, LLP, 120 Broadway, New York, NY 10271, 212-238-3000
                                    Notice to the person who issues or requests this subpoena
   If this subpoena comlnands  the production  of documents, electronically stored infonnation, or tangible things, or the
   inspection of premises before trial, anotice and a copy of this subpoena must be served on each party before it is served on
   the person to whom it is directed. Fed. R. Civ. P. a5@)@)'


                                                                                    Exhibit A
               Case 1:19-mc-00459-JPO
       19-10926-tmd                     Document
                    Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                             Entered   Filed 10/10/19
                                                               10:54:22Page 3 ofA34Pg 9 of 40
                                                                         Exhibit
82560 (Form 2560   -   Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceedtng) (Page 2)




                                                                   PROOF OF SERVICB
                         (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoenafor (name of individual and title, if any)
on (date)


f]   I served the subpoena by delivering a copy to the named person as follows


                                                           on (date)                                      or


n    I returned the subpoena unexecuted because



Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day's attendarlce, and the rnileage alloiryed by law, in the amount of $

 My fees are $                        for travel and     $_               for services, for     a total   of$-


          I declare under penalty of pe{ury that this information is true and correct.

Date

                                                                                                                     ,Sen,er',r signature



                                                                                                                    Printed name and title




                                                                                                                      Server's addre,s,s



Additi onal information concernin g attempted serv ice, etc.




                                                                          Exhibit A
              Case Doc#105-1
      19-10926-tmd 1:19-mc-00459-JPO   Document
                             Filed 10/18/19      2-110/18/19
                                            Entered   Filed 10/10/19
                                                             10:54:22 Page 4 ofA34
                                                                       Exhibit   Pg 10 of 40
B2560 (Fom 2560    -   Subpoena to 'Iestify at a Deposition irl a Bankruptcy Case or Adversary Proceeding) (Page 3)


                             Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective                                     l2llll3)
                         (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                          (ii) disclosing an unretained expert's opinion or inforlrtation that does
                                                                                            not describe specific occurrences in dispute and results from the expert's
   (1) For a Trial, Hearing, or Deposition. A subpoena may cotntnaud a                      study that was not requested by a party.
person to attend a trial, hearing, or deposition ouly as follows:                               (C) Specrfying Conditions as an Allernative. ln the circurnstances
     (A) within 100 miles of where the person resides, is ernployed, or                     described in Rule 45(d)(3)(B), the court rnay, instead ofquashing or
regularly transacts business in persou; or                                                  modifying a subpoena, order appearance or production under specified
     (B) within the state where the person resides, is ernployed, or regularly              conditions if the serving pady:
transacts bnsiness in person, ifthe person                                                         (i) shows a substantial need for the testirnony or material that calilrot
       (i) is a party ol a party's otficer; or                                              be otherwise met without undue hardship; and
       (ii) is commanded to attend a trial and would not incur substantial                         (ii) ensures that the subpoenaed person will be reasonably
expense,                                                                                    compensated.

  (2) For Other Discovery. A subpoena may commaud:                                          (e) Duties in Responding to a Subpocna,
    (A) production ofdocuments, or electronically stored information, or
things at a place within 100 rniles of where the person resides, is employed,                  (l) Producing Docunrcnls or Electronically Stored lnformalion, These
or regularly transacts business in person; and                                              procedures apply to producing docurnents or electlonically stored
    (B) iuspection of premises, at the premises to be inspected.                            infounatior-r:
                                                                                                 (A) Documents. A person responding to a subpoena to produce
(d) Protccting a Person Subject to a Subpocna; Enforccmcnt.                                 docnments rnust produce them as they are kept in the ordinaly course of
                                                                                            business or must organrze and label them to con'espond to the categolies in
      (l) Avoiding Undue Bu'den or Expense; Sanclions, A party or                           the dernand.
attorney responsible for issuing and serving a subpoeua nlust take                               (B) Forntfor Producing Electronically Stored Inforntalion Not
reasonable steps to avoid imposing undue burden or expeltse oll a person
                                                                                            Specified. Ifa subpoena does not specily a form for producing
subject to the subpoena. The court for the district where conrpliance is
                                                                                            electronically stored information, the persou lesponding must produce it in
required must enforce this duty and inlpose an appropriate sauctiou -.-
                                                                                            a fonn ol fonns in which it is ordinarily maintained or in a reasouably
which uray include lost earnings and reasonable attomey's fees      ou a
party or attomey who fails to comply.
                                                                    -                       usable form or fomrs.
                                                                                                 (C) Electronically Stored lnfornation Prodtrced in Only One Form, The
                                                                                            persou responding need not produce the same elechonically stored
   (2) Command to Produce Materials or Perntit Inspection.
                                                                                            inforuration in rnore than one form.
     (A) Appearunce Not Required. A persot.t cotlmanded to produce
                                                                                                  (D) Inaccessible Electronically Stored Informatio,n. The person
documents, electlonically stored infomratiorr, or tangible thirrgs. or to                   responding need not provide discovery ofelectronically stored inlormation
pennit the ir-rspection ofpremises, need not appear irt person at the place of              from sources that the person identifies as not reasonably accessible because
production or inspection unless also contmanded to appear lor a deposition,
                                                                                            ofundue burden or cost. On motion to courpel discovery or lor a protective
hearing, or trial,
                                                                                            order, the person responding must show that the inforniation is ttot
     (B) Objections . A person cotrmanded to produce docutnents or tangible
                                                                                            reasonably accessible because ofundue burden or cost. Ifthat showing is
things or to permit inspection may serve oll the party or attorney desigrated               rrrade, the court lnay nonetheless order discovery froni such sources ifthe
in the subpoena a written obiection to inspecting. copying, testing or                      requestiug party shows good cause, considering the Iimitations of Rule
sampling any or all of the materials or to inspectillg the plemises     or to
                                                                        -
producing electronically stored infomration in the form ot' forms reqrtested.
                                                                                            26(b)(2)(C). The court may specify conditions for the discovery.

The objection tnust be served before the earlier ofthe tillre specified for                    (2) Claiming Priilege or Prolection.
compliance or l4 days after the subpoena is served. Ifan objection is made,                      (A) Inforntation Withheld. A person witlrholding subpoeuaed
the following rules apply:                                                                   information urrder a clainr that it is privileged or sub.ject to protection   as
       (i) At any time, on notice to the contnanded person, the serving party                trial -preparation material must:
trray move the court for the district where conrpliance is required for an                         (i) expressly make the claim; and
older cornpelling productiorr or inspection.                                                       (ii) describe the nature ofthe withheld documents, comntunications,
       (ii) These acts may be required only as directed in the order, and the                or tangible things in a nlanner that, without revealing infbnrration itself
order must pl'otect a person who is neither a party nor a party's olficer liotn              privileged or protected, will enable the parties to assess the claim.
signifi cant expense resulting frorn cornpliauce.                                                (B) Information Produced. Ifinfol'niation produced iu respouse to a
                                                                                             subpoena is subject to a claim ofprivilege or o1'protection as trial-
  (3) Quashing or Modifying a Srrbpoeno.                                                     preparation nraterial, the person making the claim rnay notify any party that
    (A) l|/hen Required. On tirnely rnotion, the couft lor the district where                received the inforrnation ofthe claim and the basis for it. Alter being
compliance is required must quash or modifl, a subpoena that:                                notified, a party must promptly retum, sequestcr, or destroy the specilied
      (i) lails to allow a reasonable time to conlply;                                       information and any copies it has; nrust not use or disclose the information
      (ii) requires a persou to comply beyond the geographical limits                        until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);                                                                     infonnation if the party disclosed rt before being notified; and tnay
      (iii) requires disclosure ofprivileged or other protected matter, ifno                 prornptly present tl'Ie information under seal to the court fbr the disttict
exceptiori or waiver applies; or                                                             where conrpliance is lequiled for a determination olthe claim. 'l'he person
      (iv) subjects a person to uttdue burden.                                               who produced the information lnust preserve the infonnatiorr until the claint
   (B) When Permitted. To protect a person subject to or affected by a                       is resolved.
subpoena, the court for the district where compliance is required may, on
motion, quash or modifu the subpoerta if it requires.                                        (g) Contcmpt. The court fbr the district where cornpliance is reqLtired and
      (i) disclosing a trade secret or other confidential research,                          also, after a motion is transfbrred, the issuing court - may hold in contempt
development, or comurercial inforrnation; or                                                 a person who, having been served, fails without adequate excuse to obey
                                                                                             the subpoena or an order related to it



                                            For access to subpoena lnaterials, see Fed. R. Civ.    P. 45(a) Committee Note (2013)




                                                                            Exhibit A
        Case Doc#105-1
19-10926-tmd 1:19-mc-00459-JPO   Document
                       Filed 10/18/19      2-110/18/19
                                      Entered   Filed 10/10/19
                                                       10:54:22 Page 5 ofA34
                                                                 Exhibit   Pg 11 of 40




                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                        WESTERN DISTRICT OF TEXAS
                                                             AUSTIN DIVISION

   IN RE:                                                                  $
                                                                           $     CHAPTER     7
   ORLY GENGER,                                                            $
                                                                           $     CASE NO. 19-10926-TMD
                      Debtor                                               $

                                   JUDGMENT CREDITOR SAGI GENGER'S MOTION TO DISMISS
                                    BANKRUPTCY CASE OR, ALTERNATIVELY, TO TRANSFER
                                       VENIIN,. AND MF],MORA,NDUM OF'LAW IN S ITPPORT

   TO THE HONORABLE TONY M. DAVIS, IINITED STATES BANKRUPTCY JUDGE

                      COMES NOW, Sagi Genger ("Sagi"), a pre-petition judgment creditor of Orly Genger,

   the Debtor ("Orly" or the "Debtor") under the foregoing, Chapter 7 case ("Bankruptcy Case"),

   by and through the undersigned counsel, and, pursuant to 1l U.S.C. $$ 305(a) and 707,                                      and

   Rules 1014 and 1017 of the Federal Rules of Bankruptcy Procedure ("Bankruptcy Rules"), files

   this, his Motion to Dismiss this Chapter 7 Bankruptcy Case or, Alternatively, to Transfer Venue,

   and Memorandum                                of Law in Support (this "Motion"), and, in support would respectfully show

   the Court as follows:

                                                         I.     JURISDICTION AND VENUE

                          l.               Subject to the movant's dispute of the propriety and validity of this Bankruptcy

   Case, including but not limited to before this Court, this Court has                          jurisdiction over this Motion

   pursuant to 28 U.S.C. $$ 157(a) and 1334, and Sections 305 and 707 of                                title   ll   of the United

   States Code,                         ll   U.S.C. $$ 101 et seq. (the "Bankruptcy Code"). This Motion constitutes a core

   proceeding pursuant to 28 U.S.C. $ 157(bX2XA).




    \0   t 5 19 I   000   t I   00239 992. t )
    4821-9256-6692v.3




                                                                     Exhibit A
        Case Doc#105-1
19-10926-tmd 1:19-mc-00459-JPO   Document
                       Filed 10/18/19      2-110/18/19
                                      Entered   Filed 10/10/19
                                                       10:54:22 Page 6 ofA34
                                                                 Exhibit   Pg 12 of 40




               2.            Venue in this District of this Bankruptcy Case is g! proper pursuant to 28 U.S.C,

   $ 1408, but untiI this Bankruptcy Case is dismissed or transferred, venue of this Motion in this

   District is proper pursuant to 28 U.S.C. $ 1408.

                3.           The statutory predicates for the relief requested herein are sections 305(a) and707

   of the Bankruptcy Code, Bankruptcy Rules                l0l4   and 1017, and Rule 1017 of this Coutt's Local

   Rules of Bankruptcy Procedure ("Local Rules").

                                                    II.        SUMMARY

                4.           This Bankruptcy Case is the latest in a decade-long saga of Orly Genger and her

   father Arie Genger engaging in vexatious litigation tactics spanning a dozen or more                    cases


   pending or previously resolved in New York state and federal courts, as well as Delaware

   chancery courts, over the proceeds from the sale of equity interests in a business named Trans-

   Resources, Inc.             ("TRI").

                5.           ln 2013-as found by the U.S. District Court for the Southern District of New
   York (and affirmed by the U.S. Court of Appeals for the Second Circuit)-"Orly monetized her

   beneficial interest in the [TRI] shares for $32.3 million.o' Genger v. Genger,76 F.Supp.3d

   488, 501 (S.D.N.Y. 2015), aff'd, 663 Fed. Appx. 44 (2d Cir. Sept' 29,2016); Genger v. Genger,

   2018 WL 3632521(S.D.N.Y. 2018), aff'd,771Fed. Appx. 99 (2d. Cir. June 28,2019). Yet, the

   Debtor's sworn bankruptcy schedules list "total property" of only 556,627.77. This Bankruptcy

   Case is an attempt to shield the diversion of that tremendous value.

                6.           Even putting aside this $32.3 million in missing value, Orly Genger is far from a

   typical Chapter 7 debtor. By outward appearances, she looks to be one of the more fortunate

    members          of our society.      She and her husband

               .   Her husband is a senior partner at a law firm




    {o r 5 19/000 r/00239992. l )                          2
    4821-9256-6692v.3




                                                       Exhibit A
        Case Doc#105-1
19-10926-tmd 1:19-mc-00459-JPO   Document
                       Filed 10/18/19      2-110/18/19
                                      Entered   Filed 10/10/19
                                                       10:54:22 Page 7 ofA34
                                                                 Exhibit   Pg 13 of 40




                                                     At his prior job,   he received an executive severance package    of   $50

   million and use of a corporate jet. His exotic car collection includes a Rolls Royce, Bentley                            and


   Lamborghini. Other than Sagi, no other creditor has brought a collection suit against the Debtor;

   indeed, her only other "creditors" are her father, her husband and her husband's law firm (each

   of whose claims, as explained below, are contrived), and allegedly her prior law firm, which firm

   was discharged from service three years ago and has made no formal demand for payment of

   which Movant is aware. In point of fact, the Debtor has no creditors that are not directly or

   indirectly tied to the underlying litigation pending in New York Courts to avoid a series of

   fraudulent conveyances made by the Debtor to frustrate Sagi's claims.

                      7.              The purpose of this bankruptcy filing thus is not to aid a good faith debtor in

   dealing with her debts and obtaining a fresh start. Rather,                           it is to frustrate the efforts of one
   particular creditor, the Debtor's brother, Sagi, to collect on a judgmentwhich represents Orly's

   half of a financial commitment she made to support her estranged mother, out of the $32.3

   million of equity proceeds cited above. Those proceeds were generated from the TRI equity that

   Orly received in connection with her indemnification of certain dornestic support obligations to

   her mother at the time                         of her parents' divorce. When it   appeared that the federal court in New

   York was on the cusp of entering a judgment setting aside the Debtor's fraudulent conveyances

   and encumbrances, thereby enabling her to pay her bona fide debts, the Debtor filed for

   bankruptcy in order to invoke the automatic stay and stop this from happening. Now, she seeks a

   discharge of her few legitimate debts so she can enjoy the                             full fruits of the foregoing $32,3

   million windfall, which she has encumbered for the benefit of her husband and her father, who in

   turn has encumbered all his assets back to her husband, in order to frustrate the rights of her

   bankruptcy estate and its true, bona fide creditor.



                                                                         a
    l0 1 s t9 I 000   |   I   00239992.   1   |                          J
    4821-9256-6692v.3




                                                                   Exhibit A
        Case Doc#105-1
19-10926-tmd 1:19-mc-00459-JPO   Document
                       Filed 10/18/19      2-110/18/19
                                      Entered   Filed 10/10/19
                                                       10:54:22 Page 8 ofA34
                                                                 Exhibit   Pg 14 of 40




               8.          This Court must not permit the Debtor and her conspirators to use Chapter 7 of

   the Bankruptcy Code in order to hinder, delay and defraud creditors. Even            if it had been filed for

   a legitimate purpose, this Bankruptcy Case is not properly in this          District. A little over an hour

   before filing for bankruptcy, Orly was still describing herself as "a domiciliary                of Israel."

   Attached hereto as Exhibit 66A" is a true and correct copy of the Debtor's Petitionfor Panel

   Rehearing and Rehearing En Banc, dated July 15,2019, Appeal No. 18-2471-cv (2d. Cir.2019).

   See    pp.2, 5. Proper venue, if anywhere in the United          States, is in the Southern District of New

   York, and if not dismissed this case should be transferred there.

                                                 ilI.    BACKGROUND

               9.           To understand why a person of this Debtor's means, with a recent $32.3 million

   windfall from her parents and only one real creditor, has filed for bankruptcy, requires

   background into the history of the Genger family dispute.

                10.         From the moment she procured this largesse, the Debtor knew that the value

   represented           by the TRI shares was not "free money," rather, it came encumbered by                 a


   commitment that the Debtor had made back in 2004 to assist her brother Sagi in his supporl of

   their mother, Dalia, as part of Dalia's divorce from their father Arie, out of these very proceeds.

   Specifically, as part of that divorce, Dalia agreed to convey her marital rights to 794.40 shares of

   TRI forthe benefit of Orly and Sagi, respectively. Dalia, Sagi and Orly further agreed that, if the

   TRI shares ever yielded an economic benefit, Dalia could clawback some of that benefit to

    support herself in her retirement. Genger, 76 F'Supp'3 d at 492-493.

                11.          For logistical reasons (Orly was yachting off the coast of Fiji when the divorce




    {0 ls l91000 l/00239992. I }
                                                          4
    4821-9256-6692v.3



                                                        Exhibit A
        Case Doc#105-1
19-10926-tmd 1:19-mc-00459-JPO   Document
                       Filed 10/18/19      2-110/18/19
                                      Entered   Filed 10/10/19
                                                       10:54:22 Page 9 ofA34
                                                                 Exhibit   Pg 15 of 40




   case settled), the parties structured their agreement           in two documents,l such that Dalia would

   first demand support from Sagi for up to a fixed amount, following which Sagi would then                       be


   indemnified from the Debtor for fifty percent (50%) thereof. Genger, 76 F.Supp.3d at 493.

   However, in the intervening years, Orly grew estranged from her mother. Thus, she set about to

   dishonor this financial commitment through a series of legal and financial maneuvers which she

   coordinated with her father and her husband, culminating in this bankruptcy petition.

                12.         Dalia's claw-back rights first crystallized on June 16,2013, when Orly entered

   into a settlement agreement (the "2013 Settlement Agreement") with certain third                           parties

   (collectively known as the "Trump Group")2 whom she and her father had sued over, inter alia,

   claims to beneficial ownership of the TRI shares. Under the 2013 Settlement Agreement, the

   Trump Group agreed to pay $32.3 million to Orly's attorney and grant Orly, her father, and his

   creditors with general releases. In exchange, Orly acknowledged that the Trump Group owned

   "all right, title and interest" to TRI shares previously purportedly held for Orly's benefit in trust.

   Genger, 76 F.Supp.3d at 493-494. The $32.3 million settlement payment consisted of $17.3

   million in cash up front, plus two additional $7.5 million promissory notes to be made over time.

   Id. at 494 n. 1 I . It is undisputed that those two notes remain outstanding.

                13.         As later calculated by the U.S. District Court, Orly is obligated to indemnify Sagi

   for up to $12.35 million of the aforementioned $32.3 million. Genger,2018 WL 3632521,2018

   U.S. Dist. LEXIS 126958, *17 n.5 (S.D. N.Y. 2018).3 That would still leave Orly at least $20




    I           The U.S. District Court later held these two documents to form a single integrated agreement
    Genger,76 F.Supp.3d at 497 .
    2           The Trump Group has no affiliation with the President of the United States, or his farnily.

    3        As the District Court found: "Dalia's conveyed marital interest of 794,4 shares represents 36%;o of
    the total TRI shares that were monetized. Using that figure, the maximum amount payable to Dalia under

    (0 I s 19/000 l/00239992.   1   )                     5
    4821-9256-6692v.3




                                                      Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 10 of
                                                                  Exhibit A 34
                                                                            Pg 16 of 40




   million, which would please most people. Not Orly. In collaboration with her father Arie,                           and


   later her Big Law attorney/husband, Eric Herschmann, Orly set about to deny Sagi his lawful

   right to partial indemnification of his support obligation to Dalia. Thus, when the first $17.3

   million settlement payment was made in 2013, the Debtor directed her then-attorney, William

   Wachtel of the New York firm Wachtel Missry,                                  to immediately wire the entire sum to    a


   purported trust established for the putative benefit of her business partners (who were supposedly

   Arie's creditors, but not creditors of the Debtor). Attached hereto as Exhibits *B" and o'C"                         are


   true and correct copies of each of

                         , each of which is incorporated herein by reference for all purposes. Because, however,

   the remaining $15 million had not yet come due, the conspirators had to be more creative.

   Together, they hatched a scheme to encumber those two promissory notes by having the Debtor

   pledge them as "security" to her husband and father for bogus, backdated                         "liabilities." Attached

   hereto as Exhibits "DotrooF.o'r ttFtt, and'oG" are true and correctcopies of each of Subordinated

   Notes With First Amendments, UCC Financing Statement (Texas), State of Florida Unifurn

    Commercial Code Financing Statement Form, UCC Financing Statement Q'kw Jersey), each of

   which is incorporated herein by reference for all purposes. They later fought tooth-and-nail to

    keep this scheme hidden as long as possible, going so far as                          to submit numerous false sworn

    statements.

                             14.               This fraud-which Sagi only discovered through ten months of post-judgment

    discovery-continues today and in this Bankruptcy Case. Orly, incredibly, omits the $15 million

    receivable from her bankruptcy schedules ("Schedules"). Instead, she lists "total property,"

    outside                          of her multi-million dollar,    penthouse apartment at Austin's   "W" Hotel, of   only


    the2004Integrated Agreement is approxirnately $24.7 million (or 36% of the total $69.3 million value
    [to Sagi andOrlyl)." Id.

    {o t s   1   9 I   ooo   1   /   00239 992. |   |                    6
    482|-9256-6692v.3



                                                                      Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 11 of
                                                                  Exhibit A 34
                                                                            Pg 17 of 40




   $56,627.77. See Schedule AlB, at No. 63. In this way, she apparently hopes to discharge her

   debts while preserving her assets. Given that the U.S. District Court for the Southern District               of

   New York found that Orly alone had monetized her beneficial interests in the disputed TRI

   shares, these corresponding receivables should have been scheduled, and their omission cannot

   be other than deliberate. Genger, 76 F.Supp.3d at 491.

                15.          The specific reason Sagi is a judgment creditor in this bankruptcy case is because,

   in the fall of 2017, Dalia made a demand for financial support in the amount of $6 million.

   Although this was less than one-quarter of her entitlement under the parties' 2004 agreement,

   Orly refused to pay her $3 million share, despite the 2004 agreement having been adjudicated to

   be valid and enforceable in an earlier federal court suit. See Genger, 76 F.Supp.3d at 499-501.                A

   second lawsuit ensued. On August 17, 2018, the District Court entered a first-party judgment

   against Sagi            in favor of Dalia for $6 million plus interest and expenses, and a third-party
   judgment against the Debtor in favor of Sagi for half that amount, $3 million plus interest and

   expenses (the "Judgment"). Attached hereto as               Exhibits   "H" and"I" ate true and correct     copies


   of    each       of Sagi Genger Third Party           Judgment and Dalia Genger Judgment, which are

   incorporated herein by reference for all purposes. The Debtor did not pay the Judgment, but

   rather appealed to the Second Circuit, which unanimously affirmed the Judgment in Sagi's favor.

    Genger v. Genger,20l8               WL 3632521(S.D.N.Y. 2018), aff'd, 771 Fed. Appx. 99 (2d. Cir. June

    28,2019).

                 16.         The 2013 Settlement Agreement did not expressly allocate the Trump Group's

    $32.3 million as amongst Orly and her three settling co-parties, but rather, as noted above,

    directed paymentto Orly's counsel of record in the underlying               suit. Attached hereto   as   Exhibit

    66J"     is a true and correct copy of             Settlement Agreement and Release (2013), which is




    {0 I 5 r9l000 l/00239992, I )                          7
    4821-9256-6692v.3




                                                       Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 12 of
                                                                  Exhibit A 34
                                                                            Pg 18 of 40




   incorporated herein by reference for all purposes. As the District Court found, however, it was

   the Debtor alone who monetized her beneficial interest in her trust's shares for $32.3 million.

   Genger,76 F.Supp.3d                         at49l. Her settling    co-parties, Arie and the Brosers, had no live claims to

   monetize. The Brosers had never asserted any claims against the Trump Group to settle. Exhibit

   J. While Arie had done so, his claim to ownership of the TRI shares had been extinguished by a
   previous decision                        of the Delaware Supreme Court, with the Delaware Chancery                    Court

   threatening to hold him in contempt                       if   he did not discontinue efforts to reclaim his ownership in

   TRI. ,See TR Investors, LLC v. Genger,2013 Del. Ch. Lexis 48, **91-94 (Del. Ch. Feb. 18, 201 3)

   ("With the issuance of this opinion, there are now not one but two judicial decisions adverse to

   Genger's efforts                       to relitigate who has majority control of     Trans-Resources. This court rarely

   imposes the powerful sanction of contempt, and never does so with anything but regret....lf no

   accord is reached,                      I shall then have no option other than to consider the motions."). On June 14,

   2013, the Trump Group filed a reply brief seeking a daily fine against Arie                                  if   he did not
                                                                      66K" is a true and correct
   immediately withdraw his New York suit. Attached hereto as Exhibit

    copy of         Plaintffi'             Reply Brief in Further Support of Their Second Motion For Contempt and          For

    Other Relief, which is incorporated herein by reference for all purposes. The very next day, on

   June 15,           20l3,the Settlernent Agreement was signed by Arie. Exhibit J at32.

                    17.            Despite     it having been conclusively     established that   it was Orly's interest in the

    TRI shares that was monetized for $32,3 million, the Debtor and her legal team at her husband's

    law firm (Kasowitz Benson Torres, LLP, "Kasowitz") conspired to conceal her arrangements

    with respect to the money. When asked in interrogatories signed by Kasowitz and Orly                                     to

    "[i]dentify the amount,                     date, and recipient   of all payments made andlor to be made to any person

    or entity pursuant to Defendant's 2013 settlement," Orly falsely swore that she had "no


    l0 | 5 t9 I 000 t I o 0239 992. 1 )                                8
    4821-9256-6692v.3



                                                                   Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 13 of
                                                                  Exhibit A 34
                                                                            Pg 19 of 40




   knowledge." Attached hereto as Exhibit 56L" is a true and correct copy of Orly Genger's

   Objections and Responses                      to First Set of     Post-Judgment Discovery Requests, which is

   incorporated herein by reference for all purposes. Shortly thereafter, Kasowitz falsely testified at

   its Rule 30(bX6) deposition (the "Bowen Deposition" through its partner, Michael Bowen, the

   current payment agent under the 2013 Settlement Agreement, succeeding Mr.Wachtel) that:



                                                             Attached hereto as Exhibit *Mo' is a true and correct

   copy of the transcript of the Oral Deposition of Michael Paul Bowen, dated October 05,2018,

   which is incorporated herein by reference for all purposes (see p.32 [lines 23-24]). Additionally,

   in a March            ll,2}lg         brief to the Court of Appeals, Orly told that Court that: "This $17.2 million

    ... hadnothingtodowithOrly. Theremainingbalanceof $15 million... similarlyhasnothingto

   do with          Orly."            Attached hereto as Exhibit ooN' is a true and correct copy of the Debtor's

    Corrected Repty Brief For Third-Party-Defendant-Appellant, which is incorporated herein by

    reference for all purposes.a These statements were all false'

                 18.           Eventually, a series of discovery rulings brought out the truth. Orly, together with

    her father, had


    a        The Debtor and her husband would not even give the U.S. District Coufi a straight answer as to
    rnho were Orly's attorneys. After introducing himself at the hearing as "Eric Herschmann on behalf of
    Orly Genger", Mr. Herschmann then insisted that the Court "correct" a reference to him as his wife's
    counsel, clairning that, contrary to his own statement, he had only been appearing at the hearing on his
                                               o'O' is a true and correct copy of that ceftain Transcript of Civil
    own behalf. Attached hereto as Exhibit
    Cause For Hearing Before The Honorable Debra C. Freernan, which is incorporated herein by reference
    for all purposes (see p. 45 flines 17-18]). Also attached hereto, as Exhibit "P", is atrue and correct copy
    of the foiegoing,     referenced Eric Herschmann Correction Letter, which is incorporated herein by
    reference  for all purposes.  Then, after the Courl made that "correction" at his request, he tried to appear
    for his wife at her  deposition  along with his law partners. The Court ordered him to leave the deposition'
    Attached hereto    as Exhibit r'rq" iS a true and correct copy of the transcript of the Oral Deposition of Orly
    Genger, dated March        7, 2019,   which is incorporated herein by reference for all purposes. Mr.
    Herschmann had       previously  entered  appearances on behalf of his wife in several actions including the
    first federal action concerning the   2004  Indemnity.



    lo ls 19 I 000 tl 00239992. I I                              9
    4821-9256-6692v.3



                                                             Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 14 of
                                                                  Exhibit A 34
                                                                            Pg 20 of 40




                                                       See    Exhibit   "8". However,    Orly retained co-signing

   authority, with Arie, over the remaining $15 million, pursuant to an agreement to which Orly,

   Arie, the Brosers, Herschmann, and Kasowitz are all parties and signatories. Attached hereto                 as


   Exhibit       *R'      is a true and correct copy of this March   31   , 20I7 Agreemenf, which is incorporated

   herein by reference for all purposes.

                19.          In terms of fraud, that was only the tip of the iceberg. As the federal court

   litigation progressively deteriorated for her, Orly, her father and her husband devised a scheme to

   frustrate the upcoming judgment by encumbering the notes with bogus liabilities. This was a

   preplanned and purposeful scheme.




                                                                                              Exhibit Q at 79-80.

                20.          Key to Orly's plan were four documents, each of which she concealed until Sagi

    learned       of them through third party discovery compelled by the Court:




                                                                                 Attached hereto as Exhibits   "S",
    ooT" and                                            of each of the foregoing Amended and Consolidated
             "IJo' are true and correct copies

    Secured Promissory Note (Arie), Secured Promissory Note (Herschmann), and Subordination

    Agreement, which are incorporated herein by reference for all purposes.

                21.




    {0 l 5 19/000 l/00239992. I )
                                                         10
    4821-9256-6692v.3



                                                     Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 15 of
                                                                  Exhibit A 34
                                                                            Pg 21 of 40




                      For example, the "December 3I,2016"                       note to Arie is               by




                                                                           Attached hereto as Exhibit   *V'   is


   a true and correct copy         of such                   ,   which is incorporated herein by reference for

   all   purposes.




                                                                             (Exhibit U)




                                   and the UCC liens reflecting the note were not filed until May 2017.

    Attached hereto as Exhibit 66W" is a true and correct copy of this

    relating to this note, which is incorporated herein by reference for all purposes; Exhibit E.

               22. All this subterfuge was required because these documents do not reflect any
    actual, bona fide debts. The Debtor has never directly received a single dollar pursuant to either

    promissory note, nor has she ever made a single dollar of "repayment" under either one. Exhibit

    Q (see pp. I l5-1 17 flines 9-5]). Rather, as the story goes, these notes reflect advances that the

    Debtor's husband and father allegedly made to her lawyers. While it does seem that Arie paid

    Orly's lawyers directly for certain lawsuits brought in her name, using some of the $17.3 million

    he supposedly borrowed from the Brosers, incredibly, when one of those suits led to Orly's $32.3

    rnillion settlement and the Brosers were repaid in full (through the Genger litigation trust created

    for their benefit) for Arie's loans up until that point in time, Arie continued to treat Orly's

    supposed debt to him           for   the same amounts as somehow unpaid. Attached hereto as Exhibit




    {0 l5 l9l0oo l/00239992, I }
                                                        t1
    4821-9256-6692v.3



                                                    Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 16 of
                                                                  Exhibit A 34
                                                                            Pg 22 of 40




   *X" is a true and correct copy of a Schedule of Loans                to Arie Genger, which is incorporated

   herein by reference for all purposes.

               23.          In reality, the whole story was fabricated after the fact and applied retroactively   as


   a fraudulent asset protection scheme to frustrate Sagi's ability to obtain payment on his
   judgment. The UCC liens based on Arie's 2016 "secured promissory note" were not filed until

   August 2018. Exhibit G.



                                                                Attached hereto as Exhibit       ttY' is a true and

   correct copy of a transcript of the Oral Deposition of Lance G. Harris, dated May 14, 2019,

   which is incorporated herein by reference for all purposes (see p.                l4   [lines 9-12]).



                                                                                                           Attached

   hereto as Exhibits               '(Z'   and 'oAAo' are true and correct copies     of each of Amended       and

    Consolidated Secured Promissory Note and related cowespondence and the transcript of the

    Oral Deposition of William Fischer, dated May 2, 2019,                each   of which are incorporated herein

    by reference for all purposes (see pp.45-47 flines 2l-20]).5

                24.          The Debtor's




    However, the lion's share of Kasowitz's legal work on her behalf was for a state court action


    5       Arie Genger is experienced at litigation shenanigans, ln TR Investors, LLC v. Genger, he was
    fined a whopping $4 million by the Delaware Chancery Courl for evidence spoliation, when he caused an
    IT specialisi agent to sneak into the corporate headquarters of TRI in the dead of night and wipe clean its
    ,.rul6 becausi it supposedly contained national security secrets. TR Investors, LLC v' Genger, 2009 Del'
    Ch. LEXIS 203, +67,2009 WL 4696062. The penalty was affirmed by the Delaware Supreme Coutt.
    Genger v. TR Investors, LLC,26 A3d 180 (Del. 2011)'

    {0 l 5 19/000 1/00239992. I )
                                                           12
    4821-9256-6692v.3



                                                       Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 17 of
                                                                  Exhibit A 34
                                                                            Pg 23 of 40




   wherein Mr. Herschmann told the court that: "I have a retainer letter that would reflect that all of

   the attorneys that are on the trial for Kasowitz are working pro bono." Attached hereto                               as


   Bxhibit 5688" is a true                     and correct copy    of the relevant State Court Transcript Excerpt From

   Case l;17-cv-08181-VSB-DCF, which is incorporated herein by reference for                                  all purposes.

   Moreover, that was not merely a moment of careless braggadocio.




   Attached hereto as                      Exhibit (CC') is a true and correct copy of the Judgment Creditor           Sagi

   Genger's Memorandum of Law in Support of His Motion                            For Turnot er of Promissory Notes and

   Funds From Garnishees and Rescission of Fraudulent Conveyance, which is incorporated herein

   by reference for all purposes (see p.l                    l).   Yet in her bankruptcy Schedules, Orly now claims that

   she owes Kasowitz                       $l.5 million,

                                            having made no additional payments since December 2016.6 Schedule E/F,

    at No. 4.3.

                      25.            The effect of the foregoing UCC liens, promissory notes and related agreements is

    to "round trip" the money out of the Debtor's bankruptcy estate and then back to the Debtor

    through her husband, who supports                         her. According to her American            Express Black Card

    statements (which the Debtor and her husband concealed in violation                          of Court orders fAttached


    6                 Mr. Herschmann did make a $2 million payment to Kasowitz in2016, the purpose of which               is
    unclear (Mr. Herschmann moved to quash Sagi's subpoena which rvould have gotten to the bottom of the
    matter, and then had his wife                    file for bankruptcy before the Magistrate could rule on the discovery
    motion). Even if the payment were for Kasowitz's not-in-fact "pro bono" legal r,vork on Orly's behalf,
    this would simply have been an example of a wealthy spouse paying his less-wealthy spouse's bills.
    When Orly's legal fortunes soured, however, the payment was retroactively recharactetized as a "secured
    loan," and               a promissory note was created and backdated    to conform to that story.


    t\0 I 5 19 t000   I I   00239992.1 )                             13
    4821-9256-6692v.3



                                                                Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 18 of
                                                                  Exhibit A 34
                                                                            Pg 24 of 40




   hereto as Exhibit '6DD" is a true and correct copy of the Debtor's relevant Centurion Card

   Statement,        which is incorporated herein by reference for all purposes] and about which               she


   further lied under oath (Exhibit Q)), the Debtor is supported, to the tune of hundreds of

   thousands        of dollars per year, by her husband, Mr. Herschmann. Exhibit DD. Indeed, at the

   recent
             *341- creditors' meeting, the Debtor claimed not to have        access   to a single bank or credit

   card    of her own, but rather to be wholly reliant on her husband,          even   to pay for an ice   cream


   cone     for her young child-despite having her own income independent of her                        husband.


   Attached hereto as Exhibit
                                         (EE" is a true and correct copy of the transcript of the Orly   Genger

   Creditor Meeting, dated August 15,2019, which is incorporated herein by reference for all

   purposes (see 47:28-48:03).7           At the same meeting, the Debtor also claims to have no knowledge

   of her husband's considerable assets and no idea where to find such information, although her

   husband and his attorney were both present atthe 341meeting. Exhibit EE (see 23:58-25:09).

               26.          Apparently not wanting to leave any loose ends, with the $32.3 million dissipated

    by the foregoing scheme, the Debtor set about transferring away her remaining assets as well'




                                                  Exhibit AA at pp. 37-40 [lines 23-5]. Last August, after

    summary judgment was rendered                in   Sagi's favor in the New York federal suit, the Debtor

    emptied out all of her U.S. investment and bank accounts and hurriedly wired all the money to

                                                                                                    Exhibit   66FF"
    her attorney's          IOLA account, from where it then disappeared. Attached hereto      as


    is a true and correct copy of a Vanguard Brokerage Account                 -   Wire Transfer confirmation,

    which is incorporated herein by reference for all purposes. On September 20, 2018 (three weeks


    7       The Debtor reported six-digit income, independent of her husband, for each of the last five
    reported taxable years2013 -2011 $336,759, $152,882, $347,579, and $161,311. Movant is not yet in
    possession of the Debtor's 2018 tax retum, for which she filed an extension request.



    (0 r5 r91000 l/00239992. I )                          t4
    482t-9256-6692v.3



                                                       Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 19 of
                                                                  Exhibit A 34
                                                                            Pg 25 of 40




   after judgment was entered against her), Orly recorded a transfer of her controlling interest in her

   valuable investment portfolio and art holdings business, Everl'thing Important LLC, to her father

   for no cash but instead only a nominal reduction on her supposed debt to him. Attached hereto

   as Exhibit 6(GG" is a true and correct copy                         of her    corresponding      Bill of Sale, which        is


    incorporated herein by reference for all purposes.s And on September 28,2018 (one week after

    Sagi domesticated his judgment in Travis County), Orly and her husband recorded a "Deed                                    of

    Trust" purporting to transfer her residual rights to her fifty percent (50%) interest in the couple's

    property-a multi-million dollar apartment in the W Hotel in downtown Austin-to a trust for

    the benefit of Mr. Herschmann.

                27.           Meanwhile, the Debtor now swears that she moved to Texas sometime in late

    2018      or    early 2079 (incredibly, she contends that she does not, in fact, remember when she

    moved to Texas. ,See Transcript of 341 Creditors' Meeting, August 15,2019, atp.5).e Yet the

    Debtor and her insiders have spent the last two years insisting-repeatedly and under                                oath-
    that, she permanently resided in Israel with no intention of ever moving back to the United

    States. For instance,in a May 16,2018 declaration, Orly attested to the Court under oath that:

    "Many months before this action was commenced by my mother and brother [in October 20171,1

    had moved from Austin, Texas to Tel                  Aviv, Israel. I intended at that time. and still intend. to live

                                           have                                   Israe       All of   Sagi's previous claims

    that my domicile is in ... Texas ,.. are inaccurate." Exhibit Y at2 (emphasis added). Similarly,

    8       The Bill of Sale is dated January 1,2011-twenty months before it was                       filed-and   appears to be
    yet   another         document. Exhibit GG'
    e       The Debtor: ....the holidays I think, of, of 2018.

                 Question:            So in September or October of last year, you moved back to Texas?
                 The Debtor:          Um, that's when I- I'd made the decision. I mean, I don't, I don't know ..' It made my
                                      move' moving back. I mean, this stuff doesn't happen in one singular moment.

                 Question:            And uh, when did you actually physically make that move um, back to Texas?
                 The Debtor:          Uh, I don't remember.


    l0 | s t9 I 0001 I 00239992.1 )                             15
    4821-9256-6692v.3



                                                            Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 20 of
                                                                  Exhibit A 34
                                                                            Pg 26 of 40




   at his deposition on                       April 3, 2019 (i.e., two months after her supposed move to Texas),     her father

   testified that




   Attached hereto as Exhibit
                                                          (HH" is a true and correct copy of the transcript of the Oral

   Deposition of Arie Genger, dated April 3, 2019,which is incorporated herein by reference for all

   purposes (see                      p.6 flines 1-6]).

                      28.              When Sagi's counsel wrote to the second-named partner of Kasowitz, Daniel R.

   Benson, on                      April 30,2OI9 to question Orly's claimed Israeli domicile        as   of October 2017"Mr.

   Benson responded                           in a May 2,2019 letter ("May 2,2019 Kasowitz Letter") by threatening to

    seek disciplinary measures against him, merely                          for suggesting that Orly might   have ever lived in


    Texas:

                         Whatever your motivation, your statements are demonstrably false, your
                      demands are completely misplaced, and your letter is contemptible. ....
                          Among other things, over the past several years, I, personally, have visited
                      Mr. Herschmann and Ms. Genger at their Tel Aviv home on two occasions (in
                      September 2017 and October 2018), as have Michael Bowen (in December 2018
                      and January 2019), Andrew Kurland (in March 2019), and numerous other
                      people, including other lawyers from this firm. During this time, I also have
                      received hundreds of calls with a a972 country code (Israel) from Mr.
                      Herschmann. ...
                          Please confirm to me immediately in writing that you withdraw your
                      scurrilous April 30 letter and will cease and desist from further such conduct. If
                      you do not do so and if you repeat any false and reckless accusations, we will take
                      all necessary and appropriate steps to seek sanctions and disciplinary measures.
                          Enough is enough.
                               66II'e is a true and correct copy of the May 2, 2019 Kasowitz Letter,
    Attached hereto as Bxhibit

    which is incorporated herein by reference for all purposes'



    {0 t s   19 I   000   |I   00239992.1 \                            l6
    4821-9256-6692v.3



                                                                   Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 21 of
                                                                  Exhibit A 34
                                                                            Pg 27 of 40




              Zg.          These false statements are head-spinning. The Debtor's demonstrated lack of

   candor and good faith in her sworn, voluntary petition is also an affront to the dignity of this

   Court and the Bankruptcy Code. Sagi respectfully submits that the only appropriate remedy for

   such misconduct is dismissal of the Debtor's bankruptcy case under 11 U.S.C. $$ 305(a) andlot

   707. TheDebtor's bankruptcy filing lacks good faith, and has no proper purpose. It was filed in

   this Court in a forum-shopping effort              to   gain a tactical litigation advantage over Sagi by

   preventing or delaying the U.S, District Court's consideration             of Sagi's pending motions to

   (a) unwind the Debtor's fraudulent conveyances and (b) obtain sanctions and contempt citations

   for the various acts of egregious litigation misconduct described herein.

               30.          Alternatively, Sagi respectfully requests this Court transfer the Bankruptcy Case

    (including all future adversary, ancillary, and/or related matters) to the U.S' Bankruptcy Court

    for the Southern District of New York, to ensure that the same forum that has ruled on the

    Debtor's property rights and the within disputes continues to do so. The Debtor has not actually

    resided in the District for the requisite time period under 1 1 U.S.C. $ 1408(1). Indeed, just a few

    months ago, Magistrate Judge Austin              of this Court held that a motion to quash a subpoena

    brought by Orly's (non-estranged) husband should be transferred to the Southern District of New

    York, finding that: "[Eric] Herschmann and [Orly] Genger, as owners of multiple residences,

    have used this fact to their legal advantage by claiming to reside in whichever location most suits

    their legal needs at the time." See Genger v. Genger, Civil Action No.: 1:19-mc-00366-LY

    (w.D. Tex.), Docket No. I I (p. 5 of 6). They are doing the same thing          here.


                31.         Meanwhile, the Debtor's two greatest assets-the two $7.5 million promissory

    notes-are located in the Southern District of New York, where the coutts have been addressing

    legal issues related to the Genger family dispute for nearly a decade. lndeed, as the Debtor's



    {01 5 r91000 l/00239992. I )
                                                           t7
    4821-9256-6692v.3



                                                     Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 22 of
                                                                  Exhibit A 34
                                                                            Pg 28 of 40




    own Schedules reflect, there are still n'rultiple pending litigation cases in New Yorl<, the nrost

    significant of which is the federal suit where the Debtor was on the cusp of having her                           assets


    restored to          her-a            fate she, perversely, filed bankruptcy to avoid.

                 32. At bottom, this is a two-party dispute.                      That dispute should be resolved in the

    District that the Debtor herself chose when she initiated a string of unsuccessful suits against her

    brother and mother concerning these very same matters.                          If not dismissed,   then transfer to the

    Southern District of New York is clearly warranted.

                                                             IV.     ARGUMENT

    A.            The Case Was Commenced in Bad Faith and Should Be Dismissed

                  33.           Under Section 707(a) of the Bankruptcy Code, a Bankruptcy Court may dismiss a

    Chapter 7 case "for cause," which includes cases filed by the petitioner in bad faith. See In re

    Krueger,8l2 F.3d 365,370 (2016) ("This circuit joins those courts that have held a debtor's bad

    faith in the bankruptcy process can serve as the basis of a dismissal "for cause," even if the bad

    faith conduct is arguably encompassed by other provisions of the Code."). As the Couft of

    Appeals for the Fifth Circuit has held: "[C]ause is any reason cognizable to the equity power and

    conscience of the court as constituting an abuse of the bankruptcy process. ... This can include

    prepetition bad-faith conduct, ... postpetition bad faith conduct, or petitions that simply serve no

    legitimate bankruptcy purpose ..." Id. at370 (citations and quotations ornitted).

                  34.            In addition, the Court may also dismiss Debtor's bankruptcy petition under 1l

    U.S.C. g 305(a)(l), which provides thata bankruptcy case may be dismissed at any time if "the

    interests        of creditors and the debtor would be better served by such dismissal or suspension."

    Notably, dismissal under 1l U.S.C. $ 305(aXl) may also be appropriate in instances where "the

    bankruptcy case constitutes a two-party dispute between the debtor and a single creditor." In re




    {o I 5 t9 I 000 1 I 00239992. |   \                             l8
    4821 -9256-6692v .3




                                                                 Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 23 of
                                                                  Exhibit A 34
                                                                            Pg 29 of 40




   Amc Investors, LLC,406 B.R. 478, 488 (Bankr. D. Del. 2009). "Courts generally abstain in two-

    party disputes where relief is available in a non-bankruptcy forum." Id. at 488.

               35.          "ln judging whether there is cause to dismiss a case, a court may consider the

    debtor's entire course of conduct-before. during. and

    Embraced by this wide-ranging inquiry are acts or omissions arguably covered by more specific

    provisions of the Code." Krueger,812 F.3d at372 (emphasis added). For example, dismissal has

    been held to be warranted "where the debtor used a bankruptcy                 filing to 'frustrate [a] divorce

    court decree and push his ex-wife into bankruptcy,' and thus his 'non-economic motives' were

    'unwofthy of bankruptcy protection."' Id. (quoting Huckfeldt v. Huckfeldt (In re Huckfeldt), 39

    F.3d 829,832 (8th Cir.D9$). The Debtor's motives are similarly unworthy here.

                36.         The "good faith" requirement has strong roots in equity. As the Third Circuit has

    explained in In re SGL Carbon Corp.,200 F.3d 154, 161 (3rd Cir. 1999):

               A good faith standard protects thejurisdictional integrity ofthe bankruptcy courts
               by rendering their equitable weapons . . . available only to those debtors and
               creditors with 'clean hands.' Another basic underpinning of the good faith
               doctrine is the equitable concept of clean hands. As a general matter, bankruptcy
               relief is equitable in nature, and, as a general rule, equitable remedies are not
                available to any party who fails to act in an equitable fashion.

                Requirement of good faith prevents abuse of the bankruptcy process by debtors
                whose overriding motive is to delay creditors without benefitting them in any
                way[.] (Citations and quotations omitted.)

                37   .       Similarly, the Sixth Circuit in In re Zick, 931 F .2d 1124, I I 30 (6th Cir.1991) has

    explained that:

                    The Bankruptcy Code is intended to serve those persons who, despite their
                best efforts, find themselves hopelessly adrift in a sea of debt. Bankruptcy
                protection was not intended to assist those who, despite their own misconduct, are
                attempting to preserve a comfortable standard of living at the expense of their
                creditors. Good faith and candor are necessary prerequisites to obtaining a fresh
                start. The bankruptcy laws are grounded on the fresh start concept. There is no
                right, however, to a head start.


    {0 l 5 l910001/00239992. I )                           19
    4821-92s6-6692v.3



                                                       Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 24 of
                                                                  Exhibit A 34
                                                                            Pg 30 of 40




    (Quoting In re Jones, I l4 B.R. 917 , 926 (Bankr. N.D.Ohio 1990).

                       38.         There are two inquiries that are relevant to this question of good faith:          "'(l)
    whether the petition serves a valid bankruptcy purpose' and'(2) whether the petition is filed

    merely to obtain atactical litigation advantage."' In re 15375 Mem'l Corp.,589 F.3d 605, 618

    (3d Cir. 2009) (emphasis added, citations omitted); accord, e.g., In re SGL Carbon Corp.,200

    F.3d at 165 (where "the timing of the                 filing of a Chapter l1 petition is such thatthere can be no

    doubt that the primary,                if not sole, purpose of the filing was a litigation tactic, the petition    may

    be dismissed as not being                filed in good faith") (citations and quotations omitted).

                       39.         ln Krueger, for example, "the record [was] replete with evidence that           Krueger

    filed bankruptcy for illegitimate purposes, misled the court and other parties, and engaged in

    bare-knuckle litigation practices, including lying under oath                     .... As the bankruptcy court found:
    'Krueger petitioned for bankruptcy not to seek a fresh start as an honest but unfortunate debtor,

    but to hamper the state court litigation               ...   ."' 812 F.3d at 37 4. The Fifth Circuit   Court of Appeals

    therefore held that: "His duplicitous behavior is exactly the sort of conduct contemplated by most

    courts as giving cause for dismissal under $ 707(a)."                       Id.   As reflected above, the Debtor    has


    engaged in such litigation practices. Dismissal is thus equally warranted here.

                       40.         Nor can the purely tactical nature of this filing be ignored. In In re Syndicom

    Corp.,268 B.R. 26,51-52 (Bankr. S.D.N.Y. 2001), for example, the Bankruptcy Court identified

    the following additional factors as reflecting a debtor's bad faith:

                       a)    the bankruptcy case was filed as a tactical step in connection with litigation
                             and with the purpose of securing atactical advantage;

                       b)    there has been no showing of any financial pressure on the debtor other than
                             its adversary in a two-party dispute;

                       c)    unsecured creditors would not benefit        in any material way from the debtor's


    l0   t 5 t9 I   ooo v 00239992.1 )                             20
    4821 -9256-6692v .3




                                                            Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 25 of
                                                                  Exhibit A 34
                                                                            Pg 31 of 40




                       filing and would not be prejudiced in any rnaterial way as a result of relief
                       from the stay; and

                d)     the bankruptcy case was filed with both the purpose and effect of securing
                       benefits for non-debtor individuals in contrast to securing the benefits for the
                       debtor corporation.

                 41.          Each of the Syndicom factors is present here. This Bankruptcy Case was filed as a

    tactic to stay the federal court suit wherein, after years of litigation, the U.S. District Court was

    situated       to set aside the Debtor's             fraudulent conveyances, and she and her cohorts faced

    impending motions for sanctions. Her and Arie's accountant was informed that movant would

    seek to hold him                  in contempt for disobeying a discovery order, hours before this case was filed.

    The tactical nature                  of this case is entirely    consistent   with her and her conspirators' pre-

    bankruptcy litigation strategy of false oaths and vexatious and frivolous pleadings.

                 42.           Fufther, there has been no showing of any financial pressure on the Debtor by any

    creditor other than Sagi, making this essentially a two-party dispute. Moreover, Sagi's

    "pressure" was                    to attempt to restore assets to Orly. As noted above, prior to filing for
    bankruptcy, the Debtor spent the better part of a yer litigating to avoid having tens of rnillions

    of dollars in assets restored to her so she could pay these claims. That is not the conduct of                 an


    honest debtor.

                  43.          Since June 11,2019, U.S. District Judge Broderick in the Southern District of

    New York has had before him Sagi's post-judgment motion to set aside the Debtor's fraudulent

    conveyances, which would be sufficient to pay all of Orly's creditors, legitimate and otherwise,

    and obviate any valid purpose this Bankruptcy Case could otherwise serve. Rather than consent

    to the motion, Orly first sought and obtained a lengthy extension of her time to reply and then,

    when that time finally came around, she instead filed this case. The only purpose of this case is

    to keep her assets in the hands of her father (who, in turn, has pledged all his assets back to her


    {o I 5 t9 1000 | I 00239992.1 \                             2l
    4821 -9256-6692v .3




                                                            Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 26 of
                                                                  Exhibit A 34
                                                                            Pg 32 of 40




    husband) and her husband, who supports the Debtor in a lavish lifestyle, while leaving her one

    true creditor-Sagi (and by extension, her estranged mother, Dalia)-holding the bag. In sum,

    this is textbook bad faith. The Southern District of New York should be allowed to proceed with

    its ruling, or else take custody of the Debtor's bankruptcy case.

                         44.           As noted above, the Debtor's Schedules evidence alack of candor with the Court

    and creditors. See e.g., Love v. Tyson Foods, Inc., 677 F.3d 258, 261 (sth Cir. 2012) ("the

    integrity of the bankruptcy system depends on full and honest disclosure by debtors of allof their

    assets." Citations and quotations omitted); King Louie Mining, LLC v. Comu (In re Comu),2014

    Bankr. LEXIS 2969, *269 (Bankr., N.D. Tex. 2014) ("Failure to make a                                  full and accurate

    disclosure constitutes a bankruptcy crime.                       .   .   ").

                         45.           As stated by Judge Mott in In re Robert:

                         Upon filing for bankruptcy, it is the debtor's obligation to be forthright in
                         providing financial information. No one is obligated to recreate the debtor's
                         financial affairs; that task is his alone. The Bankruptcy Code makes complete
                         financial disclosure a "condition precedent" to dischatge.... In short, the global
                         purpose of $ 727 is to relieve creditors from the burden of "discovering" assets
                         and to place it where it rightfully belongs, upon the debtor.

    Satija v. Robert (In re Robert),2017 Bankr. LEXIS 3773, *2 (Bankr. W.D. Tex. 2017 (citations

    and quotations om itted).

                         46.           Here, although Chapter 7 counsel was retained eleven months before the actual

    Chapter                   7   case   filing (August 2018) for a retainer amount of $75,000, there is very little, if   any,

    financial information provided in the Schedules or the Statement of Financial Affairs (as to

    which this Court granted the Debtor a filing extension. See Docket No. 9). No information is

    provided as to the value of the various trusts, some of which the Debtor used to move assets from

    her own name, and no information is provided with respect to the $17.3 million dollars received

    in      cash and $15                     million dollars of notes. Instead of providing full disclosure of the relevant


    {0 ts   19 I   000   |I   00239992.1 }                                   22
    4821-9256-6692v.3




                                                                   Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 27 of
                                                                  Exhibit A 34
                                                                            Pg 33 of 40




    information that is required of all Chapter 7 debtors, there are four pages of disclaimers entitled

    "Global Notes, Methodology and Specific Disclosures Regarding the Debtor's Schedules of

    Assets and Liabilities and Statement of Financial                           Affairs." Further, the Debtor lists only two

    secured creditors, her husband and her father Arie, both of whose claims should have been listed

    as subject to avoidance claims but were not. (See Schedules page 16, 77 and 38). As to the

    remaining unsecured creditors listed, all of the creditors relate to the underlying litigation to

    avoid the fraudulent transfers either directly or indirectly. Schedules pages 19-21. The only

    "third party creditor" appears to be a bonding company, Markel Surety, in the amount of $750,

    for the provision of a bond in favor of Sagi, in connection with the Debtor's requested injunctive

    relief before the New York Courts.

                      47.                  Accordingly, the instant case should be dismissed pursuant to either or both of

    Sections 707(a) andlor 305(aXl) of the Bankruptcy Code as                             well. Further, giventhe severity of

    the fraud, the Debtor should be barred from filing any new bankruptcy case for at least two

    years. See, e.g., Cusano v. Page                         3I Klein (Inre    Cusano),431 B.R.726,737 (B.A.P.6th Cir.

    2010) ("Where there is sufficient cause, bankruptcy courts have the authority pursuant                              to   11


    U.S.C. $$ 105(a) and 349(a) to prohibit bankruptcy filings in excess of 180 days.").

    B.                If Not Dismissed, the Case Should Be Transferred to the Southern District of New
                      York

                      48.                  Under 28 U.S. Code $ 1408(1), "a case under title 11 may be commenced in the

    district court for the district ... in which the domicile, residence, principal place of business in

    the United States, or principal assets in the United States, of the person or entity that is the

    subject                of      such case have been located for the             [80]   days immediately preceding such

    commencement, or for a longer portion of such                          [   80]-day period than the domicile, residence, or

    principal place of business, in the United States, or principal assets in the United States, of such


    t0 t s t9 / 000   |I   0   0239 992.   1   )                      23
    4821-9256-6692v.3




                                                                   Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 28 of
                                                                  Exhibit A 34
                                                                            Pg 34 of 40




   person were located                           in any other district   ...."   Venue is not proper in this District because Orly

   has not resided                         in this District for most or all of the 180-day period preceding her filing,            and


   because                  far and away her principal assets-the two $7.5 million promissory notes over which

    she retains signing                         authority-are located in the Southern District of New York.

                          49.             Pursuant to 28 U.S.C. $   l412,"laf district court may transfer       a case or proceeding


    under            title           I   I to a district court for another district, in the interest of iustice or for the
    convenience of the parties." (Emphases added.) The use of the disjunctive                                  "or" in $ l4l2   creates


    "two distinct analffical                         bases upon which transfer        of venue may be grounded." In re      Caesars

    Entm't Operating, Co., 2015 Bankr. Lexis 314, *16-17 (Bankr. D. Del. Feb.2,2015) (citations

    and quotations                        omitted). Here, both analytical        bases merit transfer.


                      50.                 The interests of justice component           of Section l4l2 "is a broad      and flexible

    standard which must be applied                             on a case-by-case basis.         It   contemplates a consideration of

    whether transferring venue would promote the efficient administration of the bankruptcy estate,

    judicial economy, timeliness, and fairness." Zhangv. Rothrock,2006 WL 213951,*                                       1 (S.D.Tex.


    Jan. 25,2006) (citation                           omitted). As the U.S. Supreme Couft has noted in the analogous                 28


    U.S.C.                 $      1404 context, transfer       "in the interest of justice" is favored when a           related case

    involving the same issues is pending in the transferee court. See Cont'l Grain Co., 364 U.S.                                    19,


    26 (1960). "To permit a situation in which two cases involving precisely the same issues are

    simultaneously pending in different District Courts leads to the wastefulness of time, energy and

    money that $ AO4(a) was designed to prevent." Id., accord MC Asset Recovery, LLC v. The

    Southern Co., 339 B.R. 380, 383 (N.D. Tex. 2006) (transferring adversary proceeding to

    Northern District of Georgia due to "pendency there of somewhat related litigation"); Zhang,

    supra (transferring case "related to" Chapter 13 case to Eastern District of Texas).




    {0 | s   19 I   000   I I   00239992. | )                              24
    4821-9256-6692v.3



                                                                     Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 29 of
                                                                  Exhibit A 34
                                                                            Pg 35 of 40




                  51.               For a transfer founded upon the convenience of parties, in turn, the Fifth Circuit

    has enumerated the following relevant factors: the proximity                        of creditors to the Court;    the

    proximity                  of the debtor to the Court; the proxirnity of the witnesses necessary to the
    administration of the estate; the location of the assets; and the economic administration of the

    estate.           in In re             Commonwealth   Oil Refining Co.,596 F.2d 1239, 1247 (5th Cir.            1979)

    ("CORCO"); accord Caesars,2015 Bankr. Lexis 314, at *20 (citing CORCO,596F.2d at1247).

    In atypical civil action, the debtor's choice of forum would also be a factor, albeit not in and of

    itself conclusive. See In re Horseshoe Entertainment,33T F3d 429,434 (5th Cir.                                 2003).

    However, "to be considered at all, the plaintiff s choice of forum must be one which is permitted

    under the relevant venue statute." Id. at 434-35. As this District is not a permissible forum at all,

    the Debtor's choice in this case is entitled to no weight.

                      52.            In addition to being the location of the Debtor's principal assets (notwithstanding

    her fraudulent omission of them from her schedules), the Southern District of New York is where

    the Gengers have lived, worked and litigated for most of their                        lives-a fact reflected in the

    Debtor's own credit card statements. Exh. DD. Her own father, when deposed just a few months

    ago, stated that the Debtor lives in                  Israel-as did Orly herself until   she filed. Exh. Q see pp. 28-

    29 lines 24-31. Even if the Court were to credit the Debtor's claim that she recently moved to

    Austin, virtually every other creditor or party-including her (non-estranged) husband, according

    to the web site of his law firrn, lives                                   andlor works        in New York. See
    https://www.kasowitz.com/people/eric-d-herschmann. These facts alone constitute cause for

    transfer. See Casarez v. Burlington Northern/Santa Fe Co., 193 F.3d 334, 339 (5th Cir. 1999)

    (affirming transfer when most fact witnesses lived closer to Fort Worth than El Paso, defendant

    was headquartered there, and relevant files were there).




    {o ts t9   tjoo   I I   00239992.1 )                          25
    4821-9256-6692v.3



                                                              Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 30 of
                                                                  Exhibit A 34
                                                                            Pg 36 of 40




               53.          Further, the central issue       in this bankruptcy will be the Debtor's     fraudulent

   conveyance of her $32.3 million in settlement proceeds to third parties, including her father and

   his creditors. Those transfers took place in New York, and will be subject to New York Debtor-

    Creditor Law governing such transfers, which is yet another factor favoring transfer to the

    Southern District of New York. See, e.g., Matter of Continental Airlines, Inc., 133 B.R. 585,

    587-88 (Bankr. D. Del. 1991) (factors considered by the courts in evaluating transfers of venue

    for the convenience of the parties include, "the state's interest in having local controversies

    decided within its borders, by those familiar with its            law". Citations omitted).

                54.          Lastly, there is the issue of related cases; there are eight of them. No less than

    four TRl-related cases are pending in the U.S. District Court for the Southem District of New

    York, all of which center on the same issue that is central to this bankruptcy-the fate of the

    $32.3 million in Orly's settlement proceeds: (a) Sagi Genger v. Orly Genger, Civ. Action No.

    17-cv-08181; (b) Recovery Effort v. Zeichner et ano, Civ. Action No. l9-5641; (c) Manhattan

    Safety & Recovery               Effirt   v. Michael Bowen et al., Civ. Action No. l9-5642; and (d) Sagi Genger

    v. Arnold Broser et al., Civ. Action No. 19-cv-06100. Another four TRl-related cases are

    pending in the state courts of the same New York county: (a) In re Application of Orly Genger,

    File No. 2009-0017 (Surr. Ct.); (b) Inye Matter of Dalia Genger, File No.2008-0017E (Surr.

    Ct.); (c) Dalia Genger v. Arie Genger, Case No. 11386212010 (Sup. Ct.); and (d) Arie Genger et

    ano v. Sagi Genger et al., Case No. 65108912010 (Sup. Ct.)'

                55.          Without delving into an interminably long litigation history, suffice it to say that

    the New York federal and state courts have not been favorable to Orly in their                rulings. Thus,   she


    has picked a new                forum. "Forum shopping     has never been favored by federal courts, and coutts

    are quick       to discern the evil in all its disguises." In re Abacus Broadcasting Corp., 154 B.R. 682,



    {0 I 5 l91000 l/00239992. I }
                                                              26
    4821-9256-6692v.3



                                                           Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 31 of
                                                                  Exhibit A 34
                                                                            Pg 37 of 40




   686 (Bank. W.D Tex. 1993) (citing, inter alia, [4/oodv. Santa Barbara Chamber of Commerce,

   Inc., 705 F.2d 1515, 1523 (9th Cir.1983)). "This tactic is not simply unfair to the creditors of

   these estates.          It is also unfair to the judges." Id. If this case is not dismissed outright, as it should

   be, then the Debtor's traveling road show should be sent packing back to New York from

   whence it came.

                                                   V.      CONCLUSION

                WHEREFORE, PREMISES CONSIDERED, Creditor Sagi Genger respectfully requests

    entry     of an order (a) dismissing the Debtor's             case   with a two-year refiling bar or, in      the

    alternative, (b) transfeming the case to the United States Bankruptcy Court for the Southern

    District of New York, and (c) granting him such other and further relief to which he is justly

    entitled.

                Dated: September        12,2019                      Respectfully submitted,

                                                                     /s/ Sabrina L. Streusand
                                                                     Sabrina L. Streusand
                                                                     State Bar No. 11701700
                                                                     Streusand Landon Ozburn Lemmon LLP
                                                                     1801 South MoPac Expressway, Suite 320
                                                                     Austin, Texas 78746
                                                                     Telephone: (512) 236-9900
                                                                     Facsimile: (5 12) 23 6 -9904
                                                                     streusand@slollp.com

                                                                              and

                                                                     John Dellaportas (admitted    pro hac)
                                                                     Emmet, Marvin & Martin,       LLP
                                                                     120 Broadway
                                                                     New York, New York 10280
                                                                     Te lephone : (212) 23 8 -3 000


                                                                     Counsel to Creditor Sagi Genger




    lo I s 19 I ooo I 00239992.1 )
                 1
                                                            27
    4821-9256-6692v.3



                                                        Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 32 of
                                                                  Exhibit A 34
                                                                            Pg 38 of 40




                                        CE,RTIF'ICATE OF'SITRVICF],

           The undersigned hereby certifies that on September 12,2019, atrue and correct copy of
   the above referenced document was served via ECF filing and/or regular U.S. mail on the
   following parties:
               Eric Herschmann
               210 Lavaca St., Unit 1903
               Austin, TX 78701-4582

               Eric Herschmann
               c/o Raymond Battaglia
               66 Granburg Circle
               San Antonio, TX 78218-3010

               Internal Revenue Service
               Centralized Insolvency Operations
               PO Box 7346
               Philadelphia, PA l9l0l-7346

               Kasowitz, Benson, Torres LLP
               Attn: Daniel Benson, Esq.
               1633 Broadway, 21st Floor
               New York, NY 10019-6708

               United States Trustee
               903 San Jacinto, Suite 230
               Austin, TX 78701-2450

                Zeichner Ellman    & Krause LLP
               l21l Avenue of the Americas, 40th Floor
               New York, NY 10036-6149

                Eric J. Taube
                Waller Lansden Dortch & Davis, LLP
                100 Congress Ave., Suite 1800
                Austin, TX 78701 -4042

                Orly Genger
                2l0Lavaca St., Unit 1903
                Austin, TX 78701-4582

                Ron Satija
                P.O. Box 660208
                Austin, T){78766-7208




    {0 ls 19i000 l/00239992. r }                    28
    4821-9256-6692v.3



                                                  Exhibit A
        Case 1:19-mc-00459-JPO
19-10926-tmd                     Document
             Doc#105-1 Filed 10/18/19      2-1 10/18/19
                                      Entered   Filed 10/10/19
                                                        10:54:22Page 33 of
                                                                  Exhibit A 34
                                                                            Pg 39 of 40




                Arie Genger
                c/o Deborah D. Williamson
                Dykema Gossett PLLC
                I l2 East Pecan St., Suite 1800
                San Antonio, TX 78205

                Aaron M. Kaufman
                Dykema Gossett PLLC
                Comerica Bank Tower
                17l7 Main St., Suite 4200
                Dallas, TX75201

                Arie Genger
                19111 Collins Ave., Apt. 706
                Sunny Isles, FL 33160-2379

                 SureTec Insurance Co.
                 c/o Clark Hill Strasburger
                 901 Main Street, #6000
                 Dallas, Texas 75202

                 Orly Genger
                 210 Lavaca Street
                 Unit      1903
                 Austin, Texas 78701

                 Sagi Genger
                 c/o John Dellaportas
                 Emmt Marvin & Martin LLP
                 120 Broadway, 32nd Floor
                 New York, NY 10271-3291

                 The Orly Genger 1993 Trust
                 c/o Jay Ong
                 Munsch Hardt Kopf & Harr PC
                 303 Colorado Street, #2600
                 Austin, Texas 78701

                 Zeichner Ellman & Krause LLP
                 1211 Avenue of the Americas
                 40tl'Floor
                 New York, NY 10036-6149




    lo ts 19 I 000 1/ 00239992. 1 |                 29
    4821-9256-6692v.3



                                                  Exhibit A
19-10926-tmd
        Case 1:19-mc-00459-JPO
             Doc#105-1 Filed 10/18/19
                                 Document
                                      Entered
                                           2-1 10/18/19
                                                Filed 10/10/19
                                                        10:54:22Page
                                                                  Exhibit
                                                                     34 ofA 34
                                                                            Pg 40 of 40




          Brian Cumings
          Graves Dougherty Hearon & Moody
          401 Congress Avenue
          suite 2700
          Austin, Texas 78701

                                              /s/ Sabrina L.
                                              Sabrina L. Streusand




                                      Exhibit A
